DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josh Hauptman on 1/27/2021.
The application has been amended as follows: 
In the Claims:
1. A gas turbine, comprising:
a rotating shaft;
a compressor;
a combustor including a combustion chamber;

a combustor casing that includes a first flange projecting radially outward from the combustor casing and houses the combustor;
a turbine casing that includes a second flange projecting radially outward from the turbine casing and houses the turbine, the combustor casing and the turbine casing being joined to each other via the first and second flanges; and
a projection part on an inner face of the combustor casing, the projection part projecting radially inward from the combustor casing,  annular and extending about a longitudinal axis of the gas turbine, 
wherein: 
the combustor casing includes, on the inner face of the combustor casing, a recessed part in which the projection part is fitted, 
the projection part includes a reception surface configured to receive a head part of a bolt, [[and]]
the projection part is attached to the inner face of the combustor casing by fitting the projection part to the recessed part, passing the bolt , the nut radially outward of 

a surface of the projection part facing the compressor has an inclined surface, the inclined surface inclined in the radial direction from the inner face of the combustor casing to a projecting end of the projection part,
a surface of the projection part facing the turbine extends in the radial direction from the inner face of the combustor casing to the projecting end of the projection part, and
[[a]] the projecting end of the projection part is a radially most inward portion of the projection part, the projecting end of the projection part is radially spaced away from the combustion chamber, and the projecting end of the projection part is arranged radially inward of the bolt 

2. The gas turbine according to claim 1, wherein no plane defined perpendicularly to the longitudinal axis of the gas turbine passes through both the projection part and the first flange 

3. The gas turbine according to claim 1, wherein [[a]] the projecting end of the projection part 




Examiner’s Amendment to the Title
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”

Amendment to the Title
The title is amended as follows:
-- Gas Turbine Combustor Casing having a Projection Part--

Allowable Subject Matter
Claims 1-3 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a projection part extending radially inward of a combustor casing wherein the point at the meeting of two surfaces is radially spaced away from the combustion chamber and when the projection part point is radially inward of a bolt head.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
	/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741